Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an ADC circuit comprising inter alia: a first signal input terminal; a second signal input terminal; a first sample-and-hold circuit comprising an input terminal coupled to the first signal input terminal; a second sample-and-hold circuit comprising an input terminal coupled to the second signal input terminal: a successive approximation register (SAR) ADC comprising: a comparator; a first capacitive digital-to-analog converter (CDAC) comprising: a first input terminal coupled to the first signal input terminal; a second input terminal coupled to an output terminal of the first sample-and-hold circuit; and an output terminal coupled to a first input terminal of the comparator; and a second CDAC comprising: a first input terminal coupled to the second signal input terminal; a second input terminal coupled to an output terminal of the second sample-and-hold circuit; and an output terminal coupled to a second input terminal of the comparator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845